EXHIBIT 16-1 CATURANO AND COMPANY September 27, 2010 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 Commissioners: We have read the first five paragraphs included in Item 4.01 of Form8-K of Spire Corporation dated September 27, 2010, expected to be filed with the Securities and Exchange Commission on September27, 2010 and are in agreement with the statements concerning our Firm in those paragraphs. We have no basis to agree or disagree with the other statements included in such Form8-K. Very truly yours, /s/ Caturano and Company, Inc. Caturano and Company, Inc. Boston, Massachusetts
